El Juez Asociado Señor Colón Pérez
concurrió con el re-sultado e hizo la expresión siguiente:
Entiendo que la conducta desplegada por la Leda. Isis N. Ramírez Salcedo, la cual se apartó de lo dispuesto en los Cánones 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX, debe conllevar la suspensión de la licenciada del ejercicio de la abogacía por un periodo de tres (3) meses.
La Jueza Presidenta Oronoz Rodríguez concurrió sin opinión escrita. La Juez Asociada Señora Rodríguez Rodrí-guez no intervino.